Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the original application filed on 6/17/20.    
Claims 1-20 have been rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, and 13-15 are rejected under 35 U.S.C 103 as being unpatentable over Agiwal (IN 201837006338A) in view of Jung (US 2012/0083290).

Regarding Claim 1, Agiwal teaches an electronic device comprising: 
a first communication processor in primary cellular communication with a primary node (Agiwal, Fig 1, paragraph 42, the terminal 110 may include an LTE modem for supporting LTE communication and a 5G modem for supporting 5G communication, Fig 9, paragraph 200, the Application the Application Manager 902 of internal device 
a second communication processor in primary cellular communication with a secondary node (Agiwal, Fig 1, paragraph 42, the terminal 110 may include an LTE modem for supporting LTE communication and a 5G modem for supporting 5G communication, Fig 9, paragraph 200, the Application the Application Manager 902 of internal device 900 of the UE determines whether 5G or 4G applications are running and therefore whether to activate 5G modem 908 or 4G modem 907 via 5G API 906 or 4G API 905 respectively, hence the Application Manager 902 acting through 4G API 905 and 4G modem 907 would correspond to the first communication processor of the current invention, and the Application Manager 902 acting through 5G API 906 and 5G modem 908 would correspond to the second communication processor of the current invention), 
wherein the first communication processor is configured to control to 
receive a request signal requesting for measurement of quality of a secondary cellular communication from the primary node (Agiwal, Fig 12, paragraph 217, the macro eNB may trigger high frequency cell search at step 1225, paragraph 218, the 
transmit a signal requesting to the second communication processor for measurement of the quality of the secondary cellular communication to the second communication processor at a predetermined interval based on receipt of the request signal (Agiwal, Fig 12, paragraph 218, the macro eNB 1205 may transmit a high frequency cell measurement configuration (e.g. mmWave config) to the UE 1200 at step 1230, paragraph 219, the UE 1200 may perform high frequency cell search and measurement at step 1235, paragraph 243, a signal broadcast through a high frequency cell for use in cell search and measurement may be transmitted at a predetermined interval, Fig 9, paragraph 200, the Application the Application Manager 902 of internal device 900 of the UE determines whether 5G or 4G applications are running and therefore whether to activate 5G modem 908 or 4G modem 907 via 5G API 906 or 4G API 905 respectively, hence the Application manager would receive the measurement request from the primary node (macro eNB) via the respective 4G API and modem, and then initiate measurement via the 5G API and modem), 
receive a secondary cellular communication quality measurement result from the second communication processor (Agiwal, Fig 12, paragraph 219, the UE may report the measurement result to the macro eNB 1205 at step 1240, in order for the UE to report the measurement result to the macro eNB, the measurement result would need 
Agiwal does not explicitly teach the below limitation:
adjust the predetermined interval based on the secondary cellular communication quality measurement result;
However Jung teaches the below limitation:
adjust the predetermined interval based on the secondary cellular communication quality measurement result (Jung, Fig 6, paragraph 40, at step 603 the terminal compares whether a strength of a measured signal is less than a certain reference value such that it determines whether the target system is detected, in step 604 if the target system is not detected, the terminal increases a signal measurement period with respect to the target system by a certain increased value and sets a measuring period in step 605);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal by adding adjusting a measurement interval based on measurement results as taught by Jung.    Because Agiwal and Jung teach channel measurement, and specifically Jung teaches adjusting a measurement interval based on measurement results for the benefit of the analogous art of a signal-measuring cycle for an object system (Jung, abstract).

Regarding Claim 2, Agiwal and Jung further teach wherein the first communication processor is configured to control to increase the predetermined 

Regarding Claim 3, Agiwal and Jung further teach wherein the first communication processor is configured to control to determine a value of a change of the predetermined interval based on a difference value between the value indicative of the secondary cellular communication quality measurement result and a predetermined value (Jung, Fig 6, paragraph 40, at step 603 the terminal compares whether a strength of a measured signal is less than a certain reference value such that it determines whether the target system is detected, in step 604 if the target system is not detected, the terminal increases a signal measurement period with respect to the target system by a certain increased value (MeasurementPeriod_backoff) and sets a measuring period in step 605, paragraph 41, when the signal strength of the target system is greater than a certain reference value, the terminal measures and also resets a signal measuring period to an initial value, hence depending on whether the measured value is above or below a threshold, i.e. whether the difference between the measured value and the 

Regarding Claim 8, Agiwal and Jung further teach wherein the first communication processor is configured to control to stop the measurement of quality of the secondary cellular communication based on the predetermined interval remaining at a maximum value over a predetermined time period (Jung, Fig 6, paragraph 40, at step 603 the terminal compares whether a strength of a measured signal is less than a certain reference value such that it determines whether the target system is detected, in step 604 if the target system is not detected, the terminal increases a signal measurement period with respect to the target system by a certain increased value unless the increased measurement period is above a maximum, at which point the measurement period is set to the maximum, and then after setting the measuring period in step 605 and storing location information of terminal, according to Fig 6 the Inter-RAT measurement ends, furthermore the predetermined time of the measurement interval being at maximum would be the amount of time from the measuring period being set at step 605 and the measurement end).

Regarding Claim 9, Agiwal and Jung further teach wherein the first communication processor is configured to control to perform the measurement of quality of the secondary cellular communication at an interval set to the maximum value based on detection of a movement of the electronic device (Jung, Fig 7, paragraph 44, if 

Regarding Claim 13, Agiwal and Jung further teach wherein the secondary cellular communication quality measurement result comprises a strength of a signal of the secondary cellular communication (Jung, paragraph 32, a terminal supporting a wireless connection technique of the mobile communication systems continuously measures signal strength of another system during communication with one system to cause power consumption of the terminal and reduce an idle time).

Regarding Claim 14, Agiwal teaches an operation method of an electronic device, the method comprising: 
receiving, at a first communication processor, a request signal requesting for measurement of quality of secondary cellular communication from a primary node in primary cellular communication with the electronic device (Agiwal, Fig 12, paragraph 217, the macro eNB may trigger high frequency cell search at step 1225, paragraph 218, the macro eNB 1205 may transmit a high frequency cell measurement configuration (e.g. mmWave config) to the UE 1200 at step 1230, the macro eNB would correspond to 
transmitting a signal requesting for measurement of the quality of a secondary cellular communication, from the first communication processor to a second communication processor in secondary cellular communication with a secondary node, at a predetermined interval (Agiwal, Fig 12, paragraph 218, the macro eNB 1205 may transmit a high frequency cell measurement configuration (e.g. mmWave config) to the UE 1200 at step 1230, paragraph 219, the UE 1200 may perform high frequency cell search and measurement at step 1235, paragraph 243, a signal broadcast through a high frequency cell for use in cell search and measurement may be transmitted at a predetermined interval, Fig 9, paragraph 200, the Application the Application Manager 902 of internal device 900 of the UE determines whether 5G or 4G applications are running and therefore whether to activate 5G modem 908 or 4G modem 907 via 5G API 906 or 4G API 905 respectively, hence the Application manager would receive the measurement request from the primary node (macro eNB) via the respective 4G API and modem, and then initiate measurement via the 5G API and modem); 
receiving, at the first communication processor, a secondary cellular communication quality measurement result from the second communication processor (Agiwal, Fig 12, paragraph 219, the UE may report the measurement result to the macro eNB 1205 at step 1240, in order for the UE to report the measurement result to the macro eNB, the measurement result would need to be first sent by the Application manager from the 5G API and modem to the 4G API and modem); 

adjusting, at the first communication processor, the predetermined interval based on the secondary cellular communication quality measurement result;
However Jung teaches the below limitation:
adjusting, at the first communication processor, the predetermined interval based on the secondary cellular communication quality measurement result (Jung, Fig 6, paragraph 40, at step 603 the terminal compares whether a strength of a measured signal is less than a certain reference value such that it determines whether the target system is detected, in step 604 if the target system is not detected, the terminal increases a signal measurement period with respect to the target system by a certain increased value and sets a measuring period in step 605);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal by adding adjusting a measurement interval based on measurement results as taught by Jung.    Because Agiwal and Jung teach channel measurement, and specifically Jung teaches adjusting a measurement interval based on measurement results for the benefit of the analogous art of a signal-measuring cycle for an object system (Jung, abstract).

Regarding Claim 15, Agiwal and Jung further teach wherein adjusting the predetermined interval comprises increasing, at the first communication processor, the predetermined interval based on a value indicative of the secondary cellular communication quality measurement result being less than a predetermined value .

Claims 4-7 and 16-18 are rejected under 35 U.S.C 103 as being unpatentable over Agiwal (IN 201837006338A) and Jung (US 2012/0083290, and further in view of Ericson (US 2020/0015135).

Regarding Claim 4, Agiwal and Jung teach all the limitations of parent claim 1, but do not explicitly teach wherein the first communication processor is configured to control to adjust the predetermined interval based on a rate of change of a value indicative of the secondary cellular communication quality measurement result, however Ericson teaches wherein the first communication processor is configured to control to adjust the predetermined interval based on a rate of change of a value indicative of the secondary cellular communication quality measurement result (Ericson, Fig 5, paragraph 71, in step 100 the terminal device measures one or more metrics for signals received from multiple radio access nodes, paragraph 72, in step 102 the terminal device determines the frequency or measurement period with which it should measure those signal metrics, the frequency may vary as a function of rate of change of the values from step 100).


Regarding Claim 5, Agiwal, Jung, and Ericson further teach wherein the first communication processor is configured to control to increase the predetermined interval based on the value indicative of the secondary cellular communication quality measurement result remaining without change (Jung, Fig 6, paragraph 40, at step 603 the terminal compares whether a strength of a measured signal is less than a certain reference value such that it determines whether the target system is detected, in step 604 if the target system is not detected, the terminal increases a signal measurement period with respect to the target system by a certain increased value (MeasurementPeriod_backoff) and sets a measuring period in step 605, hence even if the measured value (and thus the difference between the measured value and the predetermined value) remain constant (and therefore the measured value is also still less than the predetermined value), the measurement interval would still be changed by the value of MeasurementPeriod_backoff).

Regarding Claim 6, Agiwal, Jung, and Ericson further teach wherein the first communication processor is configured to control to determine a change amount of the predetermined interval based on a size of change of the value indicative of the secondary cellular communication quality measurement result (Ericson, Fig 5, paragraph 71, in step 100 the terminal device measures one or more metrics for signals received from multiple radio access nodes, paragraph 72, in step 102 the terminal device determines the frequency or measurement period with which it should measure those signal metrics, the frequency may vary as a difference between the measured values from step 100).

Regarding Claim 7, Agiwal and Jung teach all the limitations of parent claim 1, but do not explicitly teach wherein the first communication processor is configured to control to adjust the predetermined interval based on an acceleration of change of a value indicative of the secondary cellular communication quality measurement result.
However Ericson teaches wherein the first communication processor is configured to control to adjust the predetermined interval based on an acceleration of change of a value indicative of the secondary cellular communication quality measurement result (Ericson, Fig 5, paragraph 71, in step 100 the terminal device measures one or more metrics for signals received from multiple radio access nodes, paragraph 72, in step 102 the terminal device determines the frequency or measurement period with which it should measure those signal metrics, the frequency 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal and Jung by adding adjusting a measurement interval based on acceleration of rate of change of the measurement results as taught by Ericson.    Because Agiwal, Jung, and Ericson teach channel measurement, and specifically Ericson teaches adjusting a measurement interval based on acceleration of rate of change of the measurement results for the benefit of the analogous art of measurement reporting by a terminal device (Eriscon, paragraph 1).

Regarding Claim 16, Agiwal and Jung teach all the limitations of parent claim 14, but do not explicitly teach wherein adjusting the predetermined interval comprises adjusting, at the first communication processor, the predetermined interval based on a rate of change of a value indicative of the secondary cellular communication quality measurement result, however Ericson teaches wherein adjusting the predetermined interval comprises adjusting, at the first communication processor, the predetermined interval based on a rate of change of a value indicative of the secondary cellular communication quality measurement result (Ericson, Fig 5, paragraph 71, in step 100 the terminal device measures one or more metrics for signals received from multiple radio access nodes, paragraph 72, in step 102 the terminal device determines the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal and Jung by adding adjusting a measurement interval based on rate of change of the measurement results as taught by Ericson.    Because Agiwal, Jung, and Ericson teach channel measurement, and specifically Ericson teaches adjusting a measurement interval based on rate of change of the measurement results for the benefit of the analogous art of measurement reporting by a terminal device (Eriscon, paragraph 1).

Regarding Claim 17, Agiwal, Jung, and Ericson further teach wherein adjusting the predetermined interval comprises increasing, at the first communication processor, the predetermined interval based on the value indicative of the secondary cellular communication quality measurement result remaining without change (Jung, Fig 6, paragraph 40, at step 603 the terminal compares whether a strength of a measured signal is less than a certain reference value such that it determines whether the target system is detected, in step 604 if the target system is not detected, the terminal increases a signal measurement period with respect to the target system by a certain increased value (MeasurementPeriod_backoff) and sets a measuring period in step 605, hence even if the measured value (and thus the difference between the measured value and the predetermined value) remain constant (and therefore the measured value is 

Regarding Claim 18, Agiwal, Jung, and Ericson further teach wherein adjusting the predetermined interval comprises identifying, at the first communication processor, a change amount of the predetermined interval based on a size of change of the value indicative of the secondary cellular communication quality measurement result (Ericson, Fig 5, paragraph 71, in step 100 the terminal device measures one or more metrics for signals received from multiple radio access nodes, paragraph 72, in step 102 the terminal device determines the frequency or measurement period with which it should measure those signal metrics, the frequency may vary as a difference between the measured values from step 100).

Claims 10-12 and 19-20 are rejected under 35 U.S.C 103 as being unpatentable over Agiwal (IN 201837006338A) and Jung (US 2012/0083290, and further in view of Strobl (US 2016/0381588).

Regarding Claim 10, Agiwal and Jung further teach wherein the first communication processor is configured to control to determine whether the request signal is received during an on-duration period of a connected-mode discontinuous reception (C-DRX) mode (Agiwal, Fig 12, paragraph 217, the macro eNB may trigger high frequency cell search at step 1225, paragraph 218, the macro eNB 1205 may transmit a 
Agiwal and Jung do not explicitly teach the below limitation:
(wherein the first communication processor is configured to control to determine whether the request signal is received during an on-duration period of a connected-mode discontinuous reception (C-DRX) mode) and control the second communication processor to perform the measurement of quality of the secondary cellular communication during data transmission or reception via the primary cellular communication based on receipt of the request signal;
However Strobl teaches (wherein the first communication processor is configured to control to determine whether the request signal is received during an on-duration period of a connected-mode discontinuous reception (C-DRX) mode) and control the second communication processor to perform the measurement of quality of the secondary cellular communication during data transmission or reception via the primary cellular communication based on receipt of the request signal (Strobl, Fig 2, paragraph 71, inter-RAT measurement window 201a may therefore be allotted the remaining duration of the first DRX cycle of UE 102, during which UE 102 may perform the requisite legacy RAT measurements for GSM and UMTS, paragraph 73, UE 102 may therefore temporarily suspend inter-RAT measurements during inter-RAT measurement 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal and Jung by adding coordinating measurements of a different cellular system according to the DRX cycle as taught by Strobl.    Because Agiwal, Jung, and Strobl teach channel measurement, and specifically Strobl teaches coordinating measurements of a different cellular system according to the DRX cycle for the benefit of the analogous art of methods of performing radio measurements (Strobl, abstract).

Regarding Claim 11, Agiwal, Jung, and Strobl further teach wherein the first communication processor is configured to control the second communication processor to perform the measurement of quality of the secondary cellular communication after a predetermined time period based on no data transmission or reception occurring via the primary cellular communication (Strobl, Fig 2, paragraph 73, UE 102 may therefore temporarily suspend inter-RAT measurements during inter-RAT measurement window 210a in order to receive scheduled MCCH data, paragraph 75, UE 102 may thus be able to maintain reception of MCCH data by inter-frequency measurement suspension window 208b and inter-RAT measurement suspension windows 210b and 210c, it is 

Regarding Claim 12, Agiwal, Jung, and Strobl further teach wherein the predetermined time period is the predetermined interval set to the maximum value or the on-duration period of the C-DRX mode (Strobl, Fig 2, paragraph 75, UE 102 may thus be able to maintain reception of MCCH data by inter-frequency measurement suspension window 208b and inter-RAT measurement suspension windows 210b and 210c, it is interpreted that the suspension windows include adequate time of no further MCCH data transmission before measurements can resume, paragraph 71, inter-RAT measurement window 201a may therefore be allotted the remaining duration of the first DRX cycle of UE 102, during which UE 102 may perform the requisite legacy RAT measurements for GSM and UMTS, hence the case of the suspension window (predetermined time period) being equal to the duration of the DRX on-duration period would be a case where MCCH data transmission does not conclude before the end of the on-duration period).    

Regarding Claim 19, Agiwal and Jung further teach further comprising: 
determining, at the first communication processor, whether the request signal is received during an on-duration period of a connected-mode discontinuous reception (C-DRX) mode (Agiwal, Fig 12, paragraph 217, the macro eNB may trigger high frequency cell search at step 1225, paragraph 218, the macro eNB 1205 may transmit a high 
Agiwal and Jung do not explicitly teach the below limitation:
controlling, at the first communication processor, the second communication processor to perform quality measurement on the secondary cellular communication during data transmission or reception via the primary cellular communication based on receipt of the request signal.
However Strobl teaches the below limitation:: 
controlling, at the first communication processor, the second communication processor to perform quality measurement on the secondary cellular communication during data transmission or reception via the primary cellular communication based on receipt of the request signal (Strobl, Fig 2, paragraph 71, inter-RAT measurement window 201a may therefore be allotted the remaining duration of the first DRX cycle of UE 102, during which UE 102 may perform the requisite legacy RAT measurements for GSM and UMTS, paragraph 73, UE 102 may therefore temporarily suspend inter-RAT measurements during inter-RAT measurement window 210a in order to receive scheduled MCCH data, paragraph 75, UE 102 may thus be able to complete requisite intra-frequency measurements, inter-frequency measurements, and inter-RAT measurements concurrent to maintaining reception of MCCH data).


Regarding Claim 20, Agiwal, Jung, and Strobl further teach further comprising controlling, at the first communication processor, the second communication processor to perform quality measurement on the secondary cellular communication after a predetermined time period based on no data transmission or reception occurring via the primary cellular communication (Strobl, Fig 2, paragraph 73, UE 102 may therefore temporarily suspend inter-RAT measurements during inter-RAT measurement window 210a in order to receive scheduled MCCH data, paragraph 75, UE 102 may thus be able to maintain reception of MCCH data by inter-frequency measurement suspension window 208b and inter-RAT measurement suspension windows 210b and 210c, it is interpreted that the suspension windows include adequate time of no further MCCH data transmission before measurements can resume).

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T.N.D/Examiner, Art Unit 2412                                                                                                                                                                                                        

/JAMAL JAVAID/Primary Examiner, Art Unit 2412